DETAILED ACTION
Status of Claims
Claims 1-7, 11, 14 and 21-23 are canceled.  Claims 8-10, 12, 13, 15-21 and 24-25 are pending where claims 8, 15 and 25 have been amended.
Status of Previous Rejections
The previous 35 USC § 103 and § 112 rejections of the claims have been withdrawn in view of amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10, 12, 13, 15-18, 20, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0026048 A1 to Vlot et al in view of the article titled “Dip, Barrier, and Chemical Conversion Coatings” from the ASM Handbook.
Regarding claims 8, 12, 13, 15-18, 24 and 25, Vlot discloses a method of press-hardening a steel alloy which may be non-annealed and hot-dipped galvanized comprising: creating a blank from a cold-rolled, non-annealed, hot-dipped galvanized steel alloy comprising 0.04 to 0.5 mass% C, 1.0 mass% or less Si, 0.5 to 3.5 mass% Mn and less than 0.2 mass% Al (overlapping the instantly claimed C, Si, Mn and Al content ranges); heating the blank to a temperature of Ac1 to Ac3 +50 °C (overlapping the instantly claimed range of greater than or equal to about 725 °C to less than or equal to about 782 °C) to partially austenitize the steel alloy; pressing the heated partially austenitized galvanized steel alloy in a die; and cooling the pressed heated partially austenitized galvanized steel alloy to complete an austenite to martensite transformation to form a press-hardened component having a microstructure that comprises predominantly (i.e. more than 50%) martensite and remainder ferrite and austenite (overlapping the instantly claimed range of greater than 
Vlot does not explicitly disclose the temperature of the galvanizing bath. However, the ASM Handbook discloses that in hot dip galvanizing the molten zinc bath is operated at temperatures usually in the range from 445 to 465 °C (ASM Handbook, “Galvanizing Bath”), lying within the instantly claimed range of 420 °C to less than or equal to about 480 °C.
Regarding the instantly claimed temperature, composition, tensile strength and microstructure, the microstructure, composition, tensile strength and temperature of Vlot overlaps the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of temperature and microstructure including the instantly claimed because Vlot discloses the same utility throughout the disclosed ranges.
Regarding the limitation “wherein the press-hardened component is substantially free of liquid metal embrittlement,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the component of Vlot would be 
Regarding claim 20, Vlot discloses that the coated steel sheet may be supplied as a coil (Vlot, para [0106]).  The coil of steel sheet of Vlot would need to be uncoiled in order to galvanize the sheet and then recoiled to be supplied as a coil
Regarding claim 24, Vlot discloses after the galvanizing, galvannealing at 470 to 550 °C without a prior annealing step, overlapping the instantly claimed range.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-10, 12, 13, 15-18, 20, 24 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736